                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         LEONARD JAMES FOX,
                                  11                                                     Case No. 18-07221 BLF (PR)
                                                         Plaintiff,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                                                                         LEAVE TO AMEND
 United States District Court




                                  13            v.

                                  14     T. URIBE, et al.,
                                  15                     Defendants.
                                  16

                                  17

                                  18
                                              Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19
                                       42 U.S.C. § 1983 against officers and medical personnel at Salinas Valley State Prison
                                  20
                                       (“SVSP”). Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a
                                  21
                                       separate order.
                                  22

                                  23
                                                                               DISCUSSION
                                  24
                                       A.     Standard of Review
                                  25
                                              A federal court must conduct a preliminary screening in any case in which a
                                  26
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  27
                                       governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28
                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff claims that after he burned his left foot on November 10, 2016, he had to
                                  11   use crutches once he was returned to SVSP from the hospital. (Compl. at 5.) He was
                                  12   housed in a top tier at that time and found it difficult to climb up and down the stairs with
Northern District of California
 United States District Court




                                  13   crutches. (Id.) The next day, he informed Defendants Nurse P. Sullivan and Dr. Law Fu
                                  14   that he had almost fallen while coming down the stairs. (Id.) They responded that it was a
                                  15   custody issue and that he should be more careful. (Id.) On November 12, 2016, he
                                  16   repeated his complaint to Defendant Sullivan, but did not get a response. (Id. at 6.) Then
                                  17   on November 14, 2016, he informed Defendant Dr. F. Tuvera about Dr. Fu’s failure to
                                  18   grant him a lower tier/lower bunk; Dr. Tuvera’s response was that it was not his problem
                                  19   and that Plaintiff did not need one. (Id.) Plaintiff claims that from November 10th through
                                  20   14th, he informed Defendant Correctional Officer T. Uribe about the situation, and that it
                                  21   was a matter of personal safety. (Id.) Then on November 15, 2016, Plaintiff fell down the
                                  22   stairs while using his crutches, and suffered back contusions. (Id. at 7.) When he returned
                                  23   to the prison the same day, he was issued a lower tier/lower bunk chrono by medical. (Id.)
                                  24   Plaintiff claims that due to the injuries he received that day, he suffers extreme pain and
                                  25   has difficulty during physical therapy. (Id.) Plaintiff claims that on May 11, 2017,
                                  26   Defendant Dr. Nguyen decided to cancel all of Plaintiff’s pain medication because she
                                  27   believed he should not be on anything and Plaintiff did not appear to be in pain. (Id. at 8.)
                                  28                                                 2
                                   1   Plaintiff claims that Defendants Drs. Kumar and Brizendine were aware of the complaints
                                   2   alleged in the complaint, and that they are liable for failing to investigate the matter and
                                   3   properly train others. (Id.) Based on the foregoing, Plaintiff claims deliberate indifference
                                   4   to serious medical needs, medical malpractice, and deliberate indifference to personal
                                   5   safety. (Id. at 9-13.) He seeks declaratory relief and damages. (Id. at 14.)
                                   6             1.    Deliberate Indifference to Safety
                                   7             Plaintiff’s allegations against Defendants Sullivan, Fu, Tuvera, and Uribe do not
                                   8   involve a failure a treat a serious medical need, but rather a disregard of a risk to Plaintiff’s
                                   9   safety.
                                  10             The treatment a prisoner receives in prison and the conditions under which he is
                                  11   confined are subject to scrutiny under the Eighth Amendment. See Helling v. McKinney,
                                  12   509 U.S. 25, 31 (1993). A prison official violates the Eighth Amendment when two
Northern District of California
 United States District Court




                                  13   requirements are met: (1) the deprivation alleged must be, objectively, sufficiently serious,
                                  14   Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing Wilson v. Seiter, 501 U.S. 294, 298
                                  15   (1991)), and (2) the prison official possesses a sufficiently culpable state of mind, id.
                                  16   (citing Wilson, 501 U.S. at 297). The requisite state of mind to establish an Eighth
                                  17   Amendment violation depends on the nature of the claim. In prison-conditions cases, the
                                  18   necessary state of mind is one of "deliberate indifference." See, e.g., Farmer, 511 U.S. at
                                  19   834 (inmate safety); Wilson, 501 U.S. at 302-03 (general conditions of confinement).
                                  20   Neither negligence nor gross negligence will constitute deliberate indifference. See
                                  21   Farmer, 511 U.S. at 835-37 & n.4; see also Estelle v. Gamble, 429 U.S. 97, 106 (1976)
                                  22   (establishing that deliberate indifference requires more than negligence). A prison official
                                  23   cannot be held liable under the Eighth Amendment for denying an inmate humane
                                  24   conditions of confinement unless the standard for criminal recklessness is met, i.e., the
                                  25   official knows of and disregards an excessive risk to inmate health or safety. See Farmer,
                                  26   511 U.S. at 837. The official must both be aware of facts from which the inference could
                                  27   be drawn that a substantial risk of serious harm exists, and he must also draw the inference.
                                  28                                                   3
                                   1   See id.
                                   2             Plaintiff’s claim that Defendants were deliberately indifferent to his personal safety
                                   3   based on the failure to provide a lower tier/lower bunk chrono does not state a claim under
                                   4   the Eighth Amendment because he has failed to allege sufficient facts showing that they
                                   5   had the requisite state of mind, i.e., that they knew of and disregarded an excessive risk to
                                   6   inmate safety. Plaintiff’s allegations indicate that Defendants Sullivan and Fu advised him
                                   7   to more careful, which does not indicate a belief that Plaintiff was facing an excessive risk
                                   8   of harm. Defendant Tuvera’s response that that Plaintiff did not need an accommodation
                                   9   chrono also indicates that Defendant Tuvera did not believe that Plaintiff was facing an
                                  10   excessive risk of harm. Lastly, the allegation that Defendant Uribe disregarded Plaintiff’s
                                  11   several complaints about the situation is not sufficient to indicate Defendant Uribe’s state
                                  12   of mind concerning Plaintiff’s circumstances. As such, the allegations against Defendants
Northern District of California
 United States District Court




                                  13   Sullivan, Fu, Tuvera, and Uribe amounts to nothing more than negligence, which does not
                                  14   constitute deliberate indifference. See Farmer, 511 U.S. at 835-37 & n.4. Plaintiff shall
                                  15   be granted one opportunity to file an amended complaint to attempt to state sufficient facts
                                  16   to state a deliberate indifference to safety claim against these Defendants.
                                  17             2.     Deliberate Indifference to Medical Needs
                                  18             Plaintiff’s allegation that Defendant Nguyen discontinued his pain medication is the
                                  19   only claim that involves treatment of medical needs. It also appears that this claim is
                                  20   improperly joined to the above claim for deliberate indifference to safety needs because
                                  21   the claims are unrelated and are against different defendants.
                                  22             “A party asserting a claim, counterclaim, crossclaim, or third-party claim may join,
                                  23   as independent or alternative claims, as many claims as it has against an opposing party.”
                                  24   Fed. R. Civ. P. 18(a). Accordingly, “multiple claims against a single party are fine, but
                                  25   Claim A against Defendant 1 should not be joined with unrelated Claim B against
                                  26   Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims
                                  27   against different defendants belong in different suits,” not only to prevent the sort of
                                  28                                                    4
                                   1   “morass” that a multi-claim, multi-defendant suit can produce, “but also to ensure that
                                   2   prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to 3 the
                                   3   number of frivolous suits or appeals that any prisoner may file without prepayment of
                                   4   required fees.” Id. (citing 28 U.S.C. § 1915(g)).
                                   5          Furthermore, parties may be joined as defendants in one action only “if any right to
                                   6   relief is asserted against them jointly, severally, or in the alternative with respect to or
                                   7   arising out of the same transaction, occurrence, or series of transactions or occurrences;
                                   8   and any question of law or fact common to all defendants will arise in the action.” Fed. R.
                                   9   Civ. P. 20(a)(2). The safety claim and medical claim do not arise out the same transaction
                                  10   and occurrence, and there is no question of law or fact common to all the defendants
                                  11   involved in these two claims. Accordingly, either the safety claim above or this claim
                                  12   against Defendant Nguyen must be dismissed from this action based on improper joinder.
Northern District of California
 United States District Court




                                  13   Plaintiff may pursue either claim in a separate action, along with the related state medical
                                  14   malpractice claim.
                                  15          If he wishes to pursue the medical claim against Defendant Nguyen in this action,
                                  16   the claim is insufficiently plead. Deliberate indifference to a prisoner’s serious medical
                                  17   needs violates the Eighth Amendment’s proscription against cruel and unusual
                                  18   punishment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d
                                  19   1050, 1059 (9th Cir. 1992), overruled in part on other grounds by WMX Technologies, Inc.
                                  20   v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A determination of “deliberate
                                  21   indifference” involves an examination of two elements: the seriousness of the prisoner’s
                                  22   medical need and the nature of the defendant’s response to that need. See McGuckin, 974
                                  23   F.2d at 1059.
                                  24          A “serious” medical need exists if the failure to treat a prisoner's condition could
                                  25   result in further significant injury or the “unnecessary and wanton infliction of pain.”
                                  26   McGuckin, 974 F.2d at 1059 (citing Estelle, 429 U.S. at 104). A prison official is
                                  27   deliberately indifferent if he knows that a prisoner faces a substantial risk of serious harm
                                  28                                                   5
                                   1   and disregards that risk by failing to take reasonable steps to abate it. Farmer v. Brennan,
                                   2   511 U.S. 825, 837 (1994). The prison official must not only “be aware of facts from which
                                   3   the inference could be drawn that a substantial risk of serious harm exists,” but he “must
                                   4   also draw the inference.” Id. In order for deliberate indifference to be established,
                                   5   therefore, there must be a purposeful act or failure to act on the part of the defendant and
                                   6   resulting harm. See McGuckin, 974 F.2d at 1060.
                                   7          Here, Plaintiff claims that Defendant Nguyen decided to cancel his medication
                                   8   because “she believed I shouldn’t be on anything” and she told him “I wasn’t in pain or
                                   9   that I didn’t look as thou I was in pain.” (Compl. at 8.) These alleged statements do not
                                  10   indicate that Defendant Nguyen knew that Plaintiff would face a substantial risk of serious
                                  11   harm and yet disregarded that risk when she cancelled his medication. Furthermore,
                                  12   Plaintiff fails to allege the resulting harm due to Defendant Nguyen’s actions. If Plaintiff
Northern District of California
 United States District Court




                                  13   desires to pursue this claim against Defendant Nguyen in this action, he shall be granted
                                  14   leave to file an amended complaint to attempt to state sufficient facts to support a
                                  15   deliberate indifference to medical needs claim.
                                  16          3.     Supervisor Liability
                                  17          Plaintiff claims that Defendants Dr. Kumar and Brizendine “were aware of the
                                  18   complaints alleged herein and many others which were filled by inmates. This type of
                                  19   misconduct has been happening for years on and before their watch and by failing and/or
                                  20   refusing to investigate the complaints and properly train them they’ve become apart
                                  21   thereof.” (Compl. at 8.) It appears that Plaintiff is asserting these Defendants are liable in
                                  22   their capacity as supervisors.
                                  23          A supervisor may be liable under section 1983 upon a showing of (1) personal
                                  24   involvement in the constitutional deprivation or (2) a sufficient causal connection between
                                  25   the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,
                                  26   678 F.3d 991, 1003-04 (9th Cir. 2012). Even if a supervisory official is not directly
                                  27   involved in the allegedly unconstitutional conduct, “[a] supervisor can be liable in this
                                  28                                                 6
                                   1   individual capacity for his own culpable action or inaction in the training, supervision, or
                                   2   control of his subordinates; for his acquiescence in the constitutional deprivation; or for
                                   3   conduct that showed a reckless or callous indifference to the rights of others.” Starr v.
                                   4   Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation omitted). The claim that a supervisory
                                   5   official “knew of unconstitutional conditions and ‘culpable actions of his subordinates’ but
                                   6   failed to act amounts to ‘acquiescence in the unconstitutional conduct of his subordinates’
                                   7   and is ‘sufficient to state a claim of supervisory liability.’” Keates v. Koile, 883 F.3d 1228,
                                   8   1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that conclusory allegations
                                   9   that supervisor promulgated unconstitutional policies and procedures which authorized
                                  10   unconstitutional conduct of subordinates do not suffice to state a claim of supervisory
                                  11   liability).
                                  12           As discussed above, Plaintiff has failed to allege sufficient facts to state a
Northern District of California
 United States District Court




                                  13   constitutional deprivation. Accordingly, it cannot be said that he has alleged sufficient
                                  14   facts to support a claim against these supervisory Defendants where there is no underlying
                                  15   constitutional violation by a subordinate. Plaintiff may attempt to state sufficient facts to
                                  16   state a claim based on supervisor liability against these Defendants but only if he has
                                  17   alleged sufficient facts against their subordinates as discussed above. Furthermore, the
                                  18   underlying claim must be limited to either the safety claim or the medical claim as Plaintiff
                                  19   may only proceed on one of those claims in this action.
                                  20

                                  21                                           CONCLUSION
                                  22           For the foregoing reasons, the Court orders as follows:
                                  23           The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  24   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to state
                                  25   sufficient facts to state either a deliberate indifference to safety claim or deliberate
                                  26   indifference to medical needs as described above. Plaintiff file a separate action to pursue
                                  27   the claim which he foregoes in this action. The amended complaint must include the
                                  28                                                   7
                                   1   caption and civil case number used in this order, Case No. C 18-07221 BLF (PR), and the
                                   2   words “AMENDED COMPLAINT” on the first page. If using the court form complaint,
                                   3   Plaintiff must answer all the questions on the form in order for the action to proceed.
                                   4             The amended complaint supersedes the original, the latter being treated thereafter as
                                   5   non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                   6   Consequently, claims not included in an amended complaint are no longer claims and
                                   7   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                   8   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   9             Failure to respond in accordance with this order in the time provided will
                                  10   result in the dismissal of this action without prejudice and without further notice to
                                  11   Plaintiff.
                                  12             The Clerk shall include two copies of the court’s complaint with a copy of this
Northern District of California
 United States District Court




                                  13   order to Plaintiff.
                                  14             IT IS SO ORDERED
                                  15   Dated: _____________________
                                               April 3, 2019                               ________________________
                                                                                           BETH LABSON FREEMAN
                                  16
                                                                                           United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.18\07221Fox_dwlta
                                  26

                                  27

                                  28                                                   8
